Citation Nr: 0107659	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  94-37 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
January 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1992 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
PTSD.  

The October 1996 Board decision remanded the case to obtain 
verification of alleged in-service stressors, additional 
medical records, and a VA examination.  This matter is now 
before the Board for appellate review.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

A review of military command chronologies and a December 1993 
statement of stressors shows that the VA has a duty to assist 
the veteran in obtaining verification of temporary additional 
duty (TAD) to determine whether he had combat status.  
Whenever the Secretary attempts to obtain records from a 
Federal department or agency, the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  Service department records show that the 
veteran normally served as an electrician in the 
9th Engineering Battalion in Vietnam for about eight months 
sometime in January 1966 to January 1967.  Command 
chronologies from June 1966 to February 1967 show that part 
of the veteran's 9th Engineering Battalion, based near Chu 
Lai, constructed bridges and roads away from heavy combat 
while the rest served under and supported the 1st Battalion 
of the 7th Marines, based near Da Nang.  Although 
chronologies indicate that W.R.F., the commanding officer 
listed on the July 1966 record of service, did not serve 
under the 1st Battalion, the construction part of the 9th 
Engineering Battalion was exposed to four rounds of sniper 
fire, with no casualties, in July 1996.  The veteran 
indicates that he served under someone other than W.R.F. 
because he alleges that he was exposed to machine gun and 
sniper fire, incoming mortar rounds, and dead and wounded 
bodies during TAD with the 3rd Battalion of the 5th Marines 
and the 1st Battalion of the 7th Marines, for whom he alleges 
that he carried and serviced a generator.  He alleges that 
his TAD included search and destroy missions of Viet Cong 
tunnels and caves in areas of suspected Viet Cong 
infiltration.  Chronologies show that the 1st Battalion 
recorded over 700 contacts with the Viet Cong, resulting in 
about 110 American casualties from June 1966 to February 
1967and about 100 dead and wounded civilians after increased 
guerrilla activity in November 1966.  

The VA has a duty to assist the veteran in obtaining a VA 
PTSD examination because the evidence conflicts and does not 
show whether he has PTSD as specified in the DSM-IV.  See 
38 C.F.R. §§ 3.304(f), 4.125(a) (2000); Patton v. West, 12 
Vet. App. 272, 277 (1999).  Although an August 2000 note 
states that a notice of examination package was returned as 
undeliverable from the veteran and that his telephone number 
was disconnected, the record does not include the returned, 
undeliverable notice itself.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  In October 1992, one VA 
examiner found no PTSD, and in July 1995, another VA examiner 
stated an Axis I diagnosis of PTSD.  Although a December 1993 
profile suggested the diagnostic criteria for PTSD, the 
examiner recommended retesting because the veteran appeared 
to have exaggerated the results by endorsing a wide variety 
of inconsistent symptoms and attitudes.  If the diagnosis of 
a mental disorder does not conform to DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2000).  


To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should make reasonable efforts 
to verify the veteran's alleged 1966-1967 
TAD with the 3rd Battalion of the 5th 
Marines and the 1st Battalion of the 7th 
Marines, noted in the December 1993 
statement of stressors, through official 
channels.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for PTSD since 1998.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file copies 
of the veteran's complete treatment 
reports from all sources, which records 
have not previously been secured.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.  


3.  The veteran should be afforded a VA 
PTSD examination.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in the denial of a claim.  
38 C.F.R. § 3.655 (2000).  A notice of 
the scheduled examination should be 
mailed to the veteran at his last known 
address and to his representative, if 
any.  Any undeliverable notice of 
scheduled examination returned in the 
mail should be associated with the claims 
folder.  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's 
psychiatric condition, if any, and the 
data required for medical classification; 
and b) whether it is as likely as not 
that a current diagnosis of PTSD, 
according to DSM-IV diagnostic criteria, 
is related to the veteran's alleged in-
service stressors or any other in-service 
event.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD based on the 
entire evidence of record.  All pertinent 
law, regulations, and Court decisions 
should be considered.  If the veteran's 
claim remains in a denied status, he and 
his representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

6.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




